Case 19-34574-KRH          Doc 961    Filed 08/02/21 Entered 08/02/21 11:20:50              Desc Main
                                     Document     Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

                                                       )
 In re:                                                )       Chapter 7
                                                       )
 LeClairRyan, PLLC,                                    )       Case No.: 19-34574-KRH
                                                       )
          Debtor.                                      )
                                                       )
                                                       )

                                    NOTICE OF APPEARANCE


           Paul A. Driscoll give notice of his appearance on behalf of Lisa M. Murphy, a creditor in

 this case, and requests that all notices, motions, and other papers concerning Ms. Murphy be served

 on him under Fed. R. Bankr. P. 9010.

 Date:         August 2, 2021                               LISA M. MURPHY


                                                            By: /s/ Paul A. Driscoll


 Paul A. Driscoll
 Virginia State Bar No. 33476
 Zemanian Law Group
 223 East City Hall Avenue, Suite 201
 Norfolk, Virginia 23510
 Telephone: (757) 622-0090
 Facsimile: (757) 622-0096
 E-mail:     paul@zemanianlaw.com
 Counsel for Lisa M. Murphy

                                      CERTIFICATE OF SERVICE

         I certify that I filed the forgoing electronically with the Clerk on August 2, 2021, with service
 on all necessary parties via ECF on the same day.

                                                            /s/ Paul A. Driscoll
